Citation Nr: 0926053	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month.  He subsequently sought to reopen his claim for 
service connection for PTSD.  A March 2002 rating action 
again denied service connection for PTSD, as well as denying 
the Veteran's claim for service connection for acne vulgaris, 
to include as due to exposure to Agent Orange.  When this 
claim was before it in December 2005, the Board concluded 
that new and material evidence had been submitted regarding 
the claim for service connection for PTSD.  The claims for 
service connection for PTSD on the merits and for acne were 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

By rating action dated January 2004, the RO denied service 
connection for peripheral neuropathy of the right upper 
extremity.  Following receipt of a notice of disagreement, 
the RO issued a statement of the case in October 2004, and 
the Veteran's substantive appeal was received the next month.  
This matter is, therefore, before the Board at this time.

By letter dated April 2009, the Board advised the Veteran 
that the Veterans Law Judge who had conducted his hearing in 
November 2004, was no longer employed by the Board and he was 
given the opportunity to testify at another hearing.  Later 
that month, the Veteran indicated that he did not want 
another hearing.

The issue of entitlement to service connection for peripheral 
neuropathy of the right upper extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from September 1970 to June 
1971.

2.  The service treatment records disclose that the Veteran 
reported nervousness on several occasions.

3.  The competent medical evidence of record demonstrates 
that his current panic disorder with agoraphobia is related 
to the symptoms noted in service.  

4.  Any skin disability in service was acute and transitory 
and resolved without residual disability.

5.  A current chronic skin disorder has not been shown in the 
current medical evidence, and there is no competent opinion 
linking any skin disorder to service. 

6.  Current medical evidence indicates that the Veteran 
suffers from peripheral neuropathy of the right upper 
extremity.


CONCLUSIONS OF LAW

1.  Panic disorder with agoraphobia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  A skin disability, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by active service, 
nor may acne vulgaris be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2008).

3.  Peripheral neuropathy of the right upper extremity is 
proximately due to service connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In May and July 2003 letters, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, Social Security Administration records, 
statements submitted by the Veteran, responses from the 
U. S. Army and Joint Services Records Research Center 
(JSRRC), service personnel records, lay statements, and 
hearing testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim, including testimony at a 
hearing.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for acne, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	I.  Acquired psychiatric disorder 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

During the course of his claim, the Veteran has described 
various stressors that he states he experienced in Vietnam.  
He asserts that he has PTSD as a result of these stressors.  
Although he submitted a buddy statement regarding two 
incidents, JSRRC has been unable to verify the events in 
question.  Multiple treatment records note a report of the 
Veteran being in combat, however, there is no evidence to 
support such a conclusion.  He did not receive any combat 
medals and his service personnel records do not reflect that 
he participated in any campaigns while in Vietnam.

The service treatment records disclose that the Veteran was 
seen at the clinic in Ft. Bragg in early November 1971, and 
stated that he wanted something for nerves.  When seen two 
days later, he said he had a nervous problem.  The examiner 
indicated that he seemed more anxious that day, and noted 
that Valium was not helping.  He again complained of a 
nervous condition about two weeks later.  While he was 
referred to the Mental Hygiene Clinic, there is no record of 
this referral or 
of any further treatment for such complaints.  A psychiatric 
evaluation on the separation examination was normal.

In September 1988, a private psychologist noted that the 
Veteran had been referred for Vietnam trauma.  His 
readjustment problems included exposure to war trauma and 
unique military stressors.  A January 1988 assessment form 
notes that the Veteran had been initially seen the previous 
month, and that he was significantly anxious and depressed.  
The examiner noted that he seemed to have a lot of depression 
and guilt regarding Vietnam.  

On VA psychiatric examination in April 1998, the Veteran 
described his in-service stressors and dated his problems to 
his service in Vietnam.  He related that he saw a 
psychiatrist at Fort Bragg and was started on medication at 
that time.  He stated that he saw his family physician 
following service who also prescribed medication for anxiety.  
He added that his anxiety attacks continued and that he was 
then referred to the private psychologist in 1987.  Following 
a mental status evaluation, the diagnoses were PTSD and panic 
disorder.

A VA outpatient treatment report of October 1998 reveals that 
the examiner assessed that the Veteran presented with 
agoraphobia with panic disorder that most likely originated 
in service as the Veteran had served in active combat in 
Vietnam.  

The Veteran was seen by a private psychologist for the Social 
Security Administration in January 2002.  He referred to 
anxiety and depression and stated that the onset of his 
condition was in 1971.  He also mentioned that he had been on 
medication for it in the early 1970's. 

Additional records reflect continuing treatment for diagnoses 
including PTSD, panic disorder with agoraphobia, and 
generalized anxiety disorder.

The Veteran was afforded a VA psychiatric examination in 
October 2008.  The examiner noted that he reviewed the claims 
folder and the Veteran's medical records.  Following the 
examination, the diagnoses were PTSD, panic disorder with 
agoraphobia and dependent traits.  The examiner stated that 
it was at least as likely as not that panic disorder with 
agoraphobia was caused by or a result of symptoms documented 
in service.  He pointed out that the Veteran was seen for 
"nervousness" in service, and that this is better 
characterized as anxiety.  He added that the anxiety was 
related to stressors encountered while serving in Vietnam.  
He further observed that the Veteran continued to experience 
anxiety that resulted in significant dysfunction and a long 
treatment history.  He stated that panic attacks and social 
isolation are symptoms associated with both PTSD and panic 
disorder with agoraphobia.  

Although the Veteran has claimed service connection for PTSD, 
his claimed stressors have not been verified.  However, he 
did experience nervous symptoms in service, and has a current 
psychiatric disability which has been linked to those 
symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009) 
(multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly 
separate claims).  Thus, the competent medical evidence of 
record establishes a link between the Veteran's panic 
disorder with agoraphobia and his military service.  The 
Board concludes, accordingly, that the preponderance of the 
evidence supports the claim for service connection for that 
disorder.

	II.  Skin condition

The Veteran filed a claim for service connection for acne 
vulgaris.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Chloracne or other acneform diseases consistent with 
chloracne are diseases deemed associated with herbicide 
exposure, under current VA law.  The foregoing diseases shall 
be service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that a veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The record reflects that the Veteran served in Vietnam, and 
therefore is presumed to have been exposed to herbicides.

The evidence supporting the Veteran's claim includes the 
service treatment records and some medical evidence of 
record.  The service treatment records disclose that the 
Veteran reported a rash on his face and chest in November 
1971.  No findings were recorded, but medication was 
apparently prescribed.  

The Veteran was seen in a VA dermatology clinic in September 
1984.  The assessment was acne vulgaris.  

On a VA Agent Orange registry evaluation in May 2001, the 
Veteran related a history of acne involving his scalp since 
about 1972.  The pertinent impression was acne of the scalp.

On VA examination of the skin in February 2002, the Veteran 
asserted that he had a skin rash due to his exposure to Agent 
Orange.  He claimed that while he was still in service, he 
had a rash on his face, chest and neck, that he received 
treatment for this condition in service, and that it seemed 
to clear up.  He stated that it reappeared from time to time.  

The Veteran was again afforded a VA examination of the skin 
in October 2008.  The examiner noted that the only skin 
disorders noted in the Veteran's chart were acute contact 
dermatitis of the left forearm in November 2004 and of the 
lower extremities secondary to medication in November 2007.  
The Veteran related that he had rashes that come and go on 
his lower leg, arms and scalp.  

The evidence against the claim includes the service treatment 
records and the post-service medical evidence of record.  
Although he was seen on one occasion in service for a rash, 
the fact remains that the remainder of the service treatment 
records are negative for complaints or findings concerning a 
skin disability.  It is also significant to point out that a 
clinical evaluation of the skin on the separation examination 
in January 1972 was normal.  VA examination in 2002 noted no 
skin abnormality.

On VA examination of the skin in October 2008, the examiner 
noted that the Veteran had no rash at that time, was not 
under any treatment, nor had he been for the previous eight 
years.  The examination revealed that dermatitis was not 
found.  There was no rash on the Veteran's legs, arms, chest, 
face or scalp.  The examiner diagnosed no skin disorder or 
rash on examination.  He commented that the skin condition 
noted in November 1971 failed to provide a diagnosis or 
treatment.  He added that it would be mere speculation to 
comment on whether any skin disorder that the Veteran has had 
since 2000 is at least as likely as not related to the skin 
symptoms documented in November 1971.  He further noted that 
there was no skin condition documented in the chart since 
November 2000.

The initial indication of any skin problems following service 
was in 1984, approximately 12 years following the Veteran's 
discharge from service.  While acne was reported at that 
time, there is no competent medical evidence showing that 
this was present during service or within one year 
thereafter.  It is also significant to observe that the VA 
examinations of the skin failed to establish that the Veteran 
has any current skin disorder.  The only evidence supporting 
the Veteran's claim that he has a skin disability that is 
related to service consists of his statements.  In this 
regard, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation, 
as the diagnosis or etiology of a skin disability is not a 
matter which is capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In contrast, a VA examiner 
found no evidence of any current chronic skin disorder, and 
that it would be speculation to link any current skin 
disorder to service.  

Thus, the preponderance of the evidence is against the claim, 
and service connection for a skin disorder is denied. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim for service connection for a skin 
disability, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

	III.  Peripheral neuropathy

The Veteran asserts that service connection is warranted for 
peripheral neuropathy of the right upper extremity.  He 
claims that it is associated with his service-connected 
diabetes mellitus, and he points out that service connection 
has also been granted for peripheral neuropathy of each lower 
extremity and peripheral neuropathy of the left upper 
extremity.

During the October 2003 VA examination, it was noted that the 
Veteran complained of numbness and tingling in the left upper 
extremity, but not on the right.  An electromyogram in July 
2004 showed bilateral carpal tunnel syndrome. VA outpatient 
treatment records disclose that when the Veteran was seen in 
August 2006, the assessment was paresthesias in both hands, 
and it was also noted that the Veteran had carpal tunnel 
syndrome of both hands.  No findings were listed.  On VA 
neurological consultation in February 2007, the Veteran 
reported sensory changes and decreased grip strength in his 
right hand.  An examination revealed diminished vibratory 
sense at the fingertips.  The diagnosis was peripheral 
neuropathy.  The examiner noted it was likely that this was 
related to diabetes or Agent Orange exposure.  The Veteran is 
service connected for diabetes. 

In light of the above, and after resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
peripheral neuropathy of the right upper extremity is 
warranted. 


ORDER

Service connection for panic disorder with agoraphobia is 
granted.

Service connection for a skin disability, to include as due 
to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


